department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc dom fs proc uilc -02 internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject interest start dates and offsets this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x t i n s year year year year year year year x’s representative issues what is the appropriate start date for the accrual of interest on income_tax deficiencies for taxable_year sec_1 and are the deficiencies subject_to interest at the tax-motivated interest rate under sec_6621 of the internal_revenue_code is it appropriate for the service to offset against any interest abatements determined by the tax_court which would result in a refund of interest to x additional_amounts resulting from a corrected interest computation conclusion sec_1 the start dates for deficiency_interest for each of the respective years are january year june year and april year yes the deficiencies are subject_to interest at the tax-motivated interest rate the service has the right to retain x’s prior payments of interest to the extent they do not exceed the amount of x’s actual interest liability facts the above interest computation and offset issues arise in the context of a tax_court proceeding to determine whether the internal revenue service’s failure to abate interest under sec_6404 was an abuse_of_discretion sec_6404 provides that the service may abate the assessment of interest on any payment of tax to the extent that the error or delay in payment is attributable to an officer_or_employee of the service being erroneous or dilatory in performing a ministerial_act on november year the service issued a notice of disallowance to x stating that his requests for abatement of interest were only partially allowed the service agreed to abate interest accruing during a period which for the most part coincided with the period x’s requests for abatement were under consideration by the service x filed a petition for review of the service’s partial denial of the request for abatement and thereafter fully paid the remaining amount of interest due x has fully paid all deficiency and interest assessments for the years at issue in sec_6404 was amended to permit the service to abate interest with respect any unreasonable error or delay resulting from managerial or ministerial acts see taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 while the tax_court has jurisdiction to review the service’s denial of a taxpayer’s request for abatement of interest see code sec_6404 redesignated as taxable_year on june year x received a refund for an overpayment of income_tax for year resulting from a carryback of a net_operating_loss arising in year the service paid the refund with interest although additional taxes and interest were later assessed against x for year the deficiency assessment which appears to have spawned the present_interest controversy stems from the service’s subsequent disallowance of the year net_operating_loss taxable_year for year x timely filed his return showing an overpayment and requesting a refund of that amount the service paid the refund without interest on june year in year the service examined x’s return and assessed an additional_amount of tax which was less than the amount originally refunded subsection i by the internal_revenue_service reform and restructuring act of rra pub_l_no sec_3305 sec_112 stat it is the service’s position that the court’s authority does not extend to the computation of interest because code sec_6404 prohibits taxpayers from filing an abatement claim pursuant to code sec_6404 on grounds that the interest is excessive in amount see also 54_f3d_432 7th cir nevertheless x’s full payment of the interest after having filed his petition for review arguably allows the tax_court to determine the amount of abatement to which he is entitled as an overpayment and thus compute the correct amount in light of the tax court’s prior holding that it does not have jurisdiction to abate interest accruing on deficiencies for tax years beginning before date this memorandum discusses the interest computations for only three of the four tax years described in your request for field_service_advice taxable_year x timely filed his return claiming a refund which the service paid on june year with interest in year the service examined the return and assessed additional tax in an amount less than the original refund law and analysis sec_6601 a requires a taxpayer to pay interest on any deficiency from the time the deficiency arises until it is paid or otherwise abated with respect to interest accruing before date sec_6601 provides that interest is not affected by a carryback before the last day of the taxable_year in which the loss or credit arises thus the party who has the use of the money pays interest up until the event which causes him to no longer have use of the money the other pertinent statutory provision is sec_6611 which provides that the government shall not be liable for interest when a net_operating_loss creates an overpayment by the taxpayer in the carryback_year i f any overpayment_of_tax results from a carryback of a net_operating_loss such overpayment shall be deemed not to have been made prior to the close of the taxable_year in which such net_operating_loss arises lbid accordingly the government has use of the taxpayer’s money as of the close of the taxable_year in which the net_operating_loss arises start date and rate of deficiency_interest under code sec_6601 a i f any amount of tax is not paid on or before the last date prescribed for payment interest on such amount shall be paid for the period from such last date to the date paid the courts have construed this statutory language under use-of-money principles initiating interest only when a tax becomes both due and unpaid 588_f2d_342 2d cir see also 36_fedclaims_680 in the tax equity and fiscal responsibility act of publaw_97_248 96_stat_637 congress changed the effective dates of carryback losses in all of the carryback interest provisions for both overpayments and deficiencies from the last day of the taxable_year in which the net_operating_loss arose to the due_date for filing the return for that year this change was effective for interest accruing after date here x received a refund for an overpayment of year income taxes resulting from a carryback of a net_operating_loss arising in year the refund was paid with interest although the facts in your request for field_service_advice do not make clear when overpayment interest started we assume that the start date was the first day after the close of the taxable_year in which the carryback became available january year in determining the start date for interest on the subsequently determined deficiency assessed as a result of the service’s disallowance of the carryback of the net_operating_loss from year the underlying objective is to determine how long x has had the use of the government’s money clearly x had the use of the government’s money since january year the date the government started compensating x for_the_use_of that money mistakenly believing the money was due x as a refund as x had claimed for the period in which x received interest on what was ultimately an excessive tax_refund the service should charge interest at the same rate on the portion of the deficiency that does not exceed the excessive tax_refund see revproc_94_60 1994_2_cb_774 at sec_3 interest at the underpayment rate on the entire deficiency amount should run from date of the refund check until paid ibid for any period in which interest was not paid on an excessive refund the service should not charge interest on the portion of the later determined deficiency that does not exceed the excessive tax_refund ibid the deficiency determined for year was less than the original refund which was paid without interest thus the start date for interest on this year deficiency is the date of the refund check june year for the year deficiency the start date for deficiency_interest should be april year the service paid interest on the excessive tax_refund for year starting april year since the later determined deficiency for year was less than the refund the service should charge interest at the same rate on the portion of the deficiency that does not exceed the excessive tax_refund for the same period in which x was paid interest revproc_94_60 1994_2_cb_774 at sec_3 interest should then run at the underpayment rate as increased by the differential for tax-motivated transactions from the date of the refund check until paid ibid taxpayers’ argument that the interest payable under code sec_6601 with respect to any substantial_underpayment of tax attributable to tax_motivated_transactions should not be imposed with respect to these deficiencies because taxpayers received refunds at the regular overpayment rate appears meritless for the period in which the taxpayer was paid interest on the excessive tax_refund the service should charge interest at the same rate on the portion of the tax_deficiency that does not exceed the excessive tax_refund revproc_94_60 1994_2_cb_774 at sec_3 thereafter interest at the underpayment rate as increased by the rate differential for underpayments attributable to tax-motivated transactions should run on the deficiency amount from the date of the refund check until paid if in fact the statutory criteria for the imposition of interest at the elevated rate have been met we are assuming they have offsets against refunds it is appropriate for the service to offset against any interest abatement determined by the tax_court for a particular year underassessments of interest for that same year first if the service has timely assessed the underlying tax it can assess additional interest relating to that tax for as long as the 10-year statute_of_limitations on collection remains open see code sec_6502 sec_6601 g moreover under the principles established in 284_us_281 a taxpayer’s claim_for_refund must be reduced by the amount of the correct_tax liability for the taxable_year regardless of the fact that the service can no longer assess any deficiency for that year see also 80_f3d_1576 fed cir holding interest barred from assessment by expiration of the statute_of_limitations may be offset against overpayment this doctrine has been applied in the tax_court in the determination of an overpayment 109_tc_125 and in so far as the tax_court has jurisdiction over the main claim it must apply the service’s defenses under lewis v reynolds please call if you have any further questions deborah a butler assistant chief_counsel by george e bowden technical assistant to the assistant chief_counsel associate chief_counsel domestic cc regional_counsel southeast region see footnote supra
